Citation Nr: 1505165	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 1, 2009 for additional compensation benefits for a dependent spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an April 1989 rating decision, the Veteran's disability rating was increased to 30 percent; the Veteran was notified of that decision and was provided a VA Form 21-8764 which notified him of potential eligibility for additional benefits for dependents.

2.  At the time of the April 1989 decision, the record did not establish proof of a valid marriage.  

3.  In September 2001, the Veteran was notified that he was being paid as a single veteran.

4.  In March 2009, the Veteran contacted VA and submitted a copy of his marriage certificate, claiming additional benefits for a dependent spouse.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to April 1, 2009, for payment of additional benefits for dependents are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Additional Benefits for a Dependent Spouse

A veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his dependents.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children. VA law provides that the term "child" means, among other things, an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

The Veteran's initial claim for VA compensation was received in August 1986.  At that time, the Veteran reported that he was married.  

In a December 1986 rating decision, service connection was established for several disabilities, but the combined rating was only 10 percent.  In April 1988, the Board granted an increased rating for one of the disabilities, but the combined rating remained less than 30 percent, as it was 20 percent.  

In a March 1989 rating decision, the Board granted service connection for additional disabilities.  In an April 1989 rating decision, the Board's decision was implemented and disability ratings were assigned.  The combined ratings were 30 percent.  The Veteran was notified of that decision and was provided a VA Form 21-8764.  In pertinent part, that form informed the Veteran of the following:

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18. The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person.  

Thus, the Veteran was notified of potential eligibility since a 30 percent rating was assigned, effective from his original date of claim.  The eligibility was only potential in nature because marriage is not a static status.  However, the Veteran did not report that he was married in 1989 with evidence of that marriage (other than his personal report from 1986) nor did the record otherwise establish a valid marriage per 38 C.F.R. § 3.205(a) (1989).  Marriage was established by one of the following types of evidence: a copy of the public record of marriage certified or attested, or by an abstract of the public record, containing sufficient data to identify the parties, the date and place of the marriage, and the number of prior marriages by either party if shown on the official record, issued by the officer having custody of the record or one authorized to act for such officer bearing the seal of such office, or otherwise properly identified or a certified copy of the church record of marriage; an official report from the service department if the marriage occurred while the veteran was in service; the affidavit of the clergyman or magistrate who officiated; the original certificate of marriage accompanied by proof of its genuineness and the authority of the person to perform the marriage; the affidavits or certified statements of two or more eyewitnesses to the ceremony; or any other secondary evidence which reasonably supports a belief that a valid marriage actually occurred.  Per 38 C.F.R. § 3.205(b) (1989), in the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. 

In a subsequent September 2001 rating decision, various compensation matters were considered by the RO.  The Veteran was then notified of the actions taken in this decision via a September 2001 letter.  In that letter, he was specifically told that he was being paid benefits as a single veteran.

Although the Veteran has indicated that he does not recall receiving the September 2001 letter, he actually submitted a notice of disagreement with regard to actions taken in the rating decision, thereby showing the letter was received.  Further, the Veteran's allegation of nonreceipt of this notice does not constitute clear evidence to rebut the presumption of regularity.  In this case, the notice was in the form of a preprinted computer letter, and the Court has held that such a letter is to be presumed to have been issued in the normal course by VA, even when the argument involves nonreceipt of the letter by the veteran (and even with its absence from the claims file).  See Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  In addition, there is no evidence that the notice was sent to the Veteran's latest address of record but returned as undeliverable, or that the Veteran notified VA of a change in address and VA sent the notice to the wrong address.  Moreover, as noted, he responded to that letter.  Therefore, clear evidence has not been presented to rebut the presumption of regularity.  See Woods v. Gober, 14 Vet. App. 214 (2000); Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In March 2009, the Veteran contacted VA regarding additional benefits for his dependent spouse and he furnished a copy of their marriage certificate.  In response, his dependent spouse was added to his award payable from April 1, 2009, the day following the month when the claim was made since compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award.  38 C.F.R. § 3.31.

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

The Veteran's dependent spouse was properly added from the date of his claim as the latest date under 38 C.F.R. § 3.401(b).  An earlier effective date is not warranted.  


ORDER

Entitlement to an effective date earlier than April 1, 2009 for additional compensation benefits for a dependent spouse is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


